It is suggested, and made to appear to the satisfaction of the court, that the matter involved in this action has been settled by the parties thereto, and that it is unnecessary to decide the question of law presented by the exceptions specified *Page 94 
in the record. It further appears that the defendant, the appellee, has notified the appellant that he would move at the present term of the court to dismiss the appeal when the case should be called in its order for argument. Accordingly the motion to dismiss the appeal has been entered, and the appellant fails to appear and prosecute his appeal or oppose the motion to dismiss.
This court has repeatedly held, that when it appears that the matter in litigation in the action before it has been settled by the parties, or is disposed of in some other way, and it has thus become unnecessary to decide the questions presented by the appeal, it will not proceed to consider and decide them, but will dismiss the appeal. Courts are eminently practical tribunals. It is not their province, and it ought not to be their desire, to decide questions or causes unnecessarily. State v. Railroad, 74 N.C. 287;Martin v. Sloan, 69 N.C. 128; Kidd v. Morrison, Phil. Eq., 31.
In such cases, if the parties agree to dismiss the appeal, it may be done simply on motion; when they do not so agree, it is competent for the appellee, after reasonable notice of his proposed motion to appellant, to move to dismiss the appeal and to support the same by proof satisfactory to the court by affidavit or otherwise, as the court may direct, and the motion in a proper case will be granted.
The motion to dismiss the appeal in this case is allowed. Let an order to that effect be entered.
PER CURIAM.                              Appeal dismissed. *Page 95